BLODGETT, District Judge.
I have examined the questions presented by the objections to the setting aside by the assignee of the bankrupt’s homestead, and am satisfied that they can not be sustained, although the bankrupt and his wife waived their homestead rights in the mortgages to Baird & Bradley and Mr. Boynton; yet those waivers can only be taken advantage of by persons claiming under or through those incumbran-ces. A waiver by the bankrupt of his homestead rights in favor of a particular credit- or, does not confer upon his general creditors any special rights, nor operate in their favor; and where, as in this case, the as-signee does not claim under these mortgages or either of them, it is as to him precisely the same as though he had never waived his homestead rights, and he is entitled to have his homestead set aside under the bankrupt act. The homestead law can not receive any such narrow or critical construction as claimed by the objecting creditors in this case. The Illinois homestead statute has already received from the supreme court of this state, whose decisions upon this question should be followed in this court, a liberal and broad construction for the benefit not only of the owner of the property, but- of his family.
The exceptions are therefore sustained, and the order will be that the assignee allow the bankrupt a homestead exemption out of the real estate held and occupied by him as a homestead, to the extent of one thousand *919dollars. And If the equity of redemption in the property is thought by the assignee to be worth more than one thousand dollars, that the assignee may take measures to sell the property and pay the bankrupt from the proceeds the sum of one thousand dollars in cash, unless the situation of the property be such that a homestead can be set apart without injury to the rest of the estate. .
isoesf-o”*-'0 §53 Skrb> © Mft. Sag s$g:2 - g“ k5m WP\o © © PEjg M-dP If Qg • ’op* r g gLrS 'Cw* Sd pgu